In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  Filed: October 31, 2016

***********************
MANDY WARD,               *
                          *                          No. 16-72v
              Petitioner, *
v.                        *                          UNPUBLISHED OPINION
                          *
SECRETARY OF HEALTH       *                          Decision on Damages; Influenza;
AND HUMAN SERVICES,       *                          Frozen Shoulder; Neuropathy;
                          *                          Rheumatoid Arthritis.
              Respondent. *
                          *
***********************

Maximilian J. Muller, Muller Brazil, LLP, Dresher, PA for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC for respondent.

                         DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       On January 13, 2016, Mandy Ward (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
[the “Vaccine Act” or “Program”]. Petitioner alleges that as a result of an influenza (“flu”)
vaccine administered on November 14, 2014, she developed a right frozen shoulder,

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                 1
neuropathy, and rheumatoid arthritis. Stipulation at ¶¶ 2, 4. Petitioner also alleges that she
experienced residual effects of these injuries for more than six months.

       On October 26, 2016, the parties filed a stipulation stating that compensation should
be awarded to petitioner. Respondent denies that the flu vaccination caused petitioner’s
alleged right frozen shoulder, neuropathy, rheumatoid arthritis, or any other injury, and
further denies that petitioner’s current disabilities are sequelae of a vaccine-related injuries.
Nevertheless, the parties agree to the stipulation attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein. Stipulation at ¶ 8.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum payment of $75,000.00 in the form of a check payable to
          petitioner, Mandy Ward. This amount represents compensation for all
          damages that would be available under 42 U.S.C. § 300aa-15(a).

        The Clerk of the Court is directed to enter judgment in accordance with the parties’
stipulation.3

IT IS SO ORDERED.
                                                    s/Thomas L. Gowen
                                                    Thomas L. Gowen
                                                    Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                2